Citation Nr: 1048281	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-06 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than January 26, 2005, 
for the grant of service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from September 1976 to 
September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDINGS OF FACT

1.  On January 26, 2005, the Veteran filed a claim for service 
connection for ulcerative colitis.  

2.  By rating decision dated in March 2006, the RO granted 
service connection for ulcerative colitis and an effective date 
of January 26, 2005, was assigned. 

3.  The record does not contain unadjudicated claims for service 
connection for ulcerative colitis prior to the Veteran's January 
26, 2005, claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
January 26, 2005, for the award of service connection for 
ulcerative colitis have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 
3.159, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that an earlier effective date is warranted 
for an award of service connection for ulcerative colitis.  She 
argues that the effective date should be October 21, 1998, the 
date that she avers she originally filed her claim for service 
connection.  

The RO granted service connection for ulcerative colitis in the 
March 2006 rating decision currently on appeal.  The RO evaluated 
the Veteran's disability and assigned a 30 percent disability 
evaluation for ulcerative colitis, effective January 26, 2005.  
The Veteran timely perfected an appeal with regard to the earlier 
effective date issue.  

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010); see 
also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 
2006) (holding that the plain language of the regulations 
requires a claimant to have an intent to file a claim for VA 
benefits).  A claim, whether "formal" or "informal," must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be 
submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 
5101(a) (West 2002).  Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in order 
for any type of benefit to accrue or be paid.  See Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has 
explicitly stated that the "mere presence" of a diagnosis of a 
specific disorder in a VA medical report "does not establish an 
intent on the part of the veteran" to seek service connection 
for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

In this case, the Board cannot find any basis to support an 
assignment of an earlier effective date.  The Veteran avers that 
she filed a claim for service connection for ulcerative colitis 
in October 1998.  A review of the record shows that the Veteran 
filed claims for service connection in October 1998 for pelvic 
inflammatory disease, migraines, and hypertension.  There is no 
mention of a digestive system disorder for which it could be 
inferred that she was seeking service connection.  Accordingly, 
the Board finds that a claim for a digestive system disorder was 
not filed in 1998 and that the Veteran's assertions that she 
filed a claim in October 1998 for ulcerative colitis are not 
credible.  The Board finds credible, competent, and probative the 
actual written claim document that was filed with VA in October 
1998, which does not include a claim for a digestive system 
disorder.  The Veteran's current statements that her claim in 
October 1998 included a claim for ulcerative colitis are not 
entitled to that same finding of credibility as her statements 
are made many years after the fact and are contradicted by the 
evidence contemparanous in time to her 1998 claim.  The Veteran 
filed the current claim of entitlement to service connection for 
ulcerative colitis on January 26, 2005, 25 years after discharge 
from active service.  In such cases, the effective date shall be 
the date of receipt of the claim, or the date entitlement arose, 
whichever is later.  Id.  The applicable date in this case was 
January 26, 2005, the date of receipt of the claim.

The Board is aware that the Veteran was treated for irritable 
colon during service, prior to separation in September 1979, but 
38 C.F.R. § 3.400(b)(2)(i) makes clear that the effective date 
for a grant of service connection on a direct basis shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  (Emphasis added).  Furthermore, the "mere 
presence" of a diagnosis of a specific disorder in a medical 
report, without more, "does not establish an intent on the part 
of the veteran" to seek service connection for that disorder.  
See Brannon.  Moreover, while the Veteran has filed a number of 
claims over the years, there are no documents of record 
indicating that she filed a claim for a digestive system disorder 
prior to January 2005.  As such, there are no pending, 
unadjudicated claims for ulcerative colitis prior to the January 
2005 service connection claim filed by the Veteran.  Accordingly, 
the Veteran is not entitled to an effective date earlier than 
January 26, 2005, for the grant of service connection for 
ulcerative colitis and her appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Further, because the application of the law to the undisputed 
facts is dispositive of this appeal, no discussion of VA's duties 
to notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  Thus, the Board finds that the Veteran's 
claim has been substantiated, and additional notice is not 
required.  


ORDER

Entitlement to an effective date earlier than January 26, 2005, 
for the grant of service connection for ulcerative colitis is 
denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


